Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 10/1/20.
Claims 56-57, 59, 61-64, 66, and 68-69 are pending.
Allowable Subject Matter
Claims 56-57, 59, 61-64, 66, and 68-69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 56 and 63, the prior art of record does not teach or suggest the limitations “determining, for the at least one of the SSBs, a frame index associated with a frame that includes a monitoring occasion of the RMSI CORESET associated with the at least one of the SSBs based on the respective determined SSB index, time offset and repetition frequency” as recited in claim 56 and similarly recited in claim 63 which is a corresponding apparatus claim.  In addition, the subsequent limitations “determining a location of the monitoring occasion in the frame associated with the frame index; monitoring, during the monitoring occasion in the frame associated with the frame index, for the RMSI CORESET associated with the at least one of the SSBs” as recited in claim 56 and similarly recited in claim 63 are also not taught or suggested by the prior art since these subsequent limitations are limited by the “frame index” which was determined previously in the limitations identified above.  In addition, 
Ng et al., Pub. No. US 2019/0021119, (“Ng”) is the closest prior art of record.  While Ng teaches that a UE is configured with a set of RMSI CORESETs from a base station and one RMSI CORESET is configured per transmitted SS block, Ng does not teach or suggest the above identified limitations of claims 56 and 63.  The 3GPP document (R1-1719372), entitled “RMSI delivery” by Huawei and HiSilicon and the remaining art of record, do not remedy the deficiencies of Ng.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414
                                                                                                                                                                                            /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414